DETAILED ACTION
Claim 1 is pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The abstract of the disclosure is objected to because it is not on a separate sheet.  
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,407,718 B1 issued to Van Der Sanden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 8,407,718 B1 patent.

Instant Application No. 17/499,401
U.S. Pat. No. 8,407,718 B1
Claim 1:
    A method of directing messages within a computer system, wherein: 

a message is to be directed to a predetermined set of services; 
each service executes a command specified by the message; 
the message comprises details of the predetermined set of services; and 
each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service.


Claim 1:
 A method of directing messages within a computer system, the method comprising:
directing a message to a predetermined set of services; 
   each service executing a command specified by the message wherein the message comprises details of the predetermined set of services; 

  each service in the predetermined set of services using said details to determine whether the message should be sent to another service; and if it is determined that the message should be sent to another service, each service in the predetermined set of services transmitting the message to an appropriate service; 
wherein: the message is directed between a composite user interface and at least one source application; the message is received by an aggregation service which generates at least one further message which produces a request to the at least one source application; the aggregation service receives a plurality of response messages containing data generated by the at least one source application; the aggregation service uses said plurality of response messages to generate a further response message which is transmitted to the composite user interface; and the aggregation service is configured to expect to receive a predetermined number of response messages in response to transmission of said further message, and said further response message is generated when the predetermined number of response messages has been received.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,419,373 B2 issued to Van Der Sanden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 10,419,373 B2 patent.

Instant Application No. 17/499,401
U.S. Pat. No. 10,419,373 B2
Claim 1:
    A method of directing messages within a computer system, wherein: 



a message is to be directed to a predetermined set of services; 
each service executes a command specified by the message; 
the message comprises details of the predetermined set of services; and 
each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service.


Claim 1:
  A method implemented in a computer system, the method comprising: 
   executing code by one or more processors to direct messages within a computer system to a predetermined set of services; 
   executing a command by each service specified by the message, 

 wherein the message comprises details of the predetermined set of services; and 
   using, by each service in the predetermined set of services said details to determine whether the message should be sent to another service, and for each message determined to be sent to another service: determining the service to whom the message should be sent; and transmitting the message to the service to whom it is determined the message should be sent; and wherein to direct messages within the computer system to the predetermined set of services further comprises: directing the message between a composite user interface and at least one source application; receiving the message; generating at least one further message which produces a request to the at least one source application; receiving a plurality of response messages containing data generated by the at least one source application; generating, using said plurality of response messages, a further response message; transmitting the further response message to the composite user interface; generating a further response message when a predetermined number of responses messages are received; and receiving the predetermined number of response messages in response to transmission of said further response message.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,654,429 B2 issued to Van Der Sanden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 9,654,429 patent.

Instant Application No. 17/499,401
U.S. Pat. No. 9,654,429 B2
Claim 1:
    A method of directing messages within a computer system, wherein: 
a message is to be directed to a predetermined set of services; 
each service executes a command specified by the message; 
the message comprises details of the predetermined set of services; and 
each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service.


Claim 1:
 A system comprising: a processor; and a memory, coupled to the processor, storing code that is executable by the processor to transform the data processing system into a machine configured to direct messages within a computer system to a predetermined set of services, wherein the code causes the processor to perform operations comprising: each service executes a command specified by the message, wherein the message comprises details of the predetermined set of services; and each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and for each message determined to be sent to another service, the code causes the processor to: determine the service to whom the message should be sent; and transmit the message to the service to whom it is determined the message should be sent; and wherein to direct messages within a computer system to a predetermined set of services the code configures the system to: direct the message between a composite user interface and at least one source application; receive the message; generate at least one further message which produces a request to the at least one source application; receive a plurality of response messages containing data generated by the at least one source application; generate, using said plurality of response messages, a further response message; transmit the further response message to the composite user interface; generate a further response message when a predetermined number of responses messages are received; and receive with an aggregation service the predetermined number of response messages in response to transmission of said further response message.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,171,897 B2 issued to Van Der Sanden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 11,171,897 patent.

Instant Application No. 17/499,401
U.S. Pat. No. 11,171,897 B2
Claim 1:
    A method of directing messages within a computer system, wherein: 





  a message is to be directed to a predetermined set of services; 


each service executes a command specified by the message; 
the message comprises details of the predetermined set of services; and 
each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service.


Claim 1:
 A system comprising: a processor; and a memory, coupled to the processor, storing code that is executable by the processor to transform the data processing system into a machine configured to direct messages within a computer system to a predetermined set of services, wherein: 
  each service is configured to execute a command specified by the message wherein the message comprises details of the predetermined set of services; and 

   each service in the predetermined set of services is configured to use said details to determine whether the message should be sent to another service, and for each message determined to be sent to another service, the code is configured to cause the processor to: determine the service to whom the message should be sent; and transmit the message to the service to whom it is determined the message should be sent; and wherein to direct messages within a computer system to a predetermined set of services the code further configures the system to: direct the message between a composite user interface and at least one source application; receive the message by an aggregation service; generate with the aggregation service at least one further message which produces a request to the at least one source application; receive with the aggregation service a plurality of response messages containing data generated by the at least one source application; generate by the aggregation service, using said plurality of response messages, a further response message; transmit the further response message to the composite user interface; generate a further response message when a predetermined number of responses messages are received; and receive with the aggregation service the predetermined number of response messages in response to transmission of said further response message.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,389,927 B2 issued to Van Der Sanden et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 9,389,927 B2 patent.

Instant Application No. 17/499,401
U.S. Pat. No. 9,389,927 B2
Claim 1:
    A method of directing messages within a computer system, wherein: 







   a message is to be directed to a predetermined set of services; 
each service executes a command specified by the message; 
the message comprises details of the predetermined set of services; and 
     each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service.


Claim 1:
 An method of directing messages within a computer system, the method comprising: performing by the computer system programmed with code stored in a memory and executing by a processor of the computer system that transforms the computer system into a machine:
   directing a message to a predetermined set of services; 
    each service executes a command specified by the message wherein the message comprises details of the predetermined set of services; and 
   each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and for each message determined to be sent to another service: determining the service to whom the message should be sent; and transmitting the message to the service to whom it is determined the message should be sent; directing the message between a composite user interface and at least one source application; receiving the message by an aggregation service; generating with the aggregation service at least one further message which produces a request to the at least one source application; receiving with the aggregation service a plurality of response messages containing data generated by the at least one source application; generating by the aggregation service, using said plurality of response messages, a further response message; transmitting the further response message to the composite user interface; generating a further response message when a predetermined number of responses messages are received; and receiving with the aggregation service the predetermined number of response messages in response to transmission of said further response message.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2003/0126196 A1 to Lagimonier et al.

As to claim 1, Lagimonier teaches a method of directing messages within a computer system, wherein: 
a message (request/message object) is to be directed to a predetermined set of services (“...In step 325, the service-chaining module 140 may be configured to package the associated services, i.e., an itinerary list, along with any necessary data from the request into the message object. Subsequently, the service-chaining module 140 may forward the message object to the first service on the itinerary list for execution, in step 330, and then return to the idle state of step 305...Accordingly, a service-chaining module 140 executing on a server 110 (shown in FIG. 1) may instantiate a message object from the message class 500 in response to receiving a request from a client 120. The service-chaining module 140 may instantiate a message itinerary object from the message itinerary class 520. The message itinerary object may be configured, by executing the associated methods, to generate an itinerary of service interfaces that the message object has to visit to satisfy the received request...” paragraphs 0043/00455); 
each service executes a command specified by the message (“...After the message itinerary message object is completed, the message object is forwarded to the first service-chaining module which invokes the first service interface on the message itinerary for the associated service. Subsequently, as the current service is completed at a current service interface, the service-chaining module is configured to invoke the next service interface on the message itinerary object. This chaining of the services continues until the last service interface is reached on the message itinerary object...” paragraph 0056); 
the message comprises details of the predetermined set of services (“...Accordingly, a service-chaining module 140 executing on a server 110 (shown in FIG. 1) may instantiate a message object from the message class 500 in response to receiving a request from a client 120. The service-chaining module 140 may instantiate a message itinerary object from the message itinerary class 520. The message itinerary object may be configured, by executing the associated methods, to generate an itinerary of service interfaces that the message object has to visit to satisfy the received request...” paragraph 0055); and 
each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service (“...In step 435, the service-chaining module 140 may be configured to determine if the current service is the last service on the itinerary list of the message object. If the current service is the last service, the service-chaining module 140 may return the message object to the previous server that initiated the current service, in step 440. The service-chaining module 140 may be yet further be configured to determine if the first service on the itinerary list has been reached, in step 445. If the first service has not been reached, the service-chaining module 140 may go to the processing of step 440. Otherwise, if the first service has been reached, the service-chaining module 140 may return to the idle state of step 405...Otherwise, if the current service is not the last service, the service-chaining module 140 may be configured to invoke a service subsequent to the current service on the itinerary list of the message object, in step 450. Then, in step 455, the service-chaining module 140 may also be configured to forward the message object to the subsequent service...” paragraphs 0048/0049).

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 7,130,877 issued to McNeely et al.

As to claim 1, McNeely teaches a method of directing messages within a computer system, wherein: 
a message is to be directed to a predetermined set of services (“...request object...” Col. 3 Ln. 28-63, URL Request 102/Request 106 Cal.5 Ln. 58-67, Col 6 Ln. 34-58, Col. 8 Ln. 40 - 67); 
each service executes a command specified by the message (“...switching component is operable to examine al least one of the request object...in determining at least one of the plurality of request processing modules to which to forward the request...” Col. 3 Ln. 26 - 63, Request Switch 280 Col. 5 Ln. 38-67, "... The processing of the corresponding URL request 102..." Col O Ln. 29-32, Col i2@ in. 25-25); 
the message comprises details of the predetermined set of services (“...information held in the request message received is encapsulated in the request object. Upon examination of at least one of the objects, a determination is made as of which one of a plurality of request processing modules...” Col. 3 Ln. 57-56, “... dependent on information  contained at least in the request object 106..." Col. 8 Ln. 58 - 67); and 
each service in the predetermined set of services uses said details to determine whether the message should be sent to another service, and if it is determined that the message should be sent to another service transmits the message to an appropriate service (“...(Al least one switching component is operable to examine at least one of the request object... in determining at least one of the plurality of request processing modules to which to forward the request...” Col. 3Ln. 32-56, “The request 106 directed to the servlet 222...” Col. 6 Ln. 12-15, Request Switch S80 Col. 7 Ln. 26 - 28, figures 6/7 Gol. 7 Ln. 50 - 57, “. said at least one switching module being operable to examine al least one of the request object...to determine a second request processing module of the plurality of request processing modules to which to forward the request...” Col. 12 Ln. 30 - 39).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/           Primary Examiner, Art Unit 2194